Case 0:20-cv-61007-AHS Document 75-4 Entered on FLSD Docket 07/15/2021 Page 1 of 8




          EXHIBIT D
Case 0:20-cv-61007-AHS Document 75-4 Entered on FLSD Docket 07/15/2021 Page 2 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


   SOUTH BROWARD HOSPITAL                      :
   DISTRICT, D/B/A/ MEMORIAL                   :
   HEALTHCARE SYSTEM,                          :
   on its own behalf and on behalf of other    :    Case No. 0:20-cv-61007-AHS
   similarly situated healthcare facilities,   :
                                               :
          Plaintiff,                           :
                                               :
   ELAP SERVICES, LLC and GROUP &              :
   PENSION ADMINISTRATORS, INC.,               :
                                               :
          Defendants.                          :


   ______________________________________________________________________________

          DEFEENDANT GPA’s RESPONSE TO PLAINTIFF’S SECOND SET OF
                                INTERROGATORIES
   ______________________________________________________________________________



   Robert T. Wright, Jr., Esq.                     Patrick M. Emery, Esq., pro hac vice
   FL Bar No. 185525                               GA Bar No. 821303
   Irene Oria, Esq.                                PA Bar No. 306672
   FL Bar No. 484570                               Kris Alderman, Esq., pro hac vice
   FisherBroyles, LLP                              GA Bar No. 179645
   199 E. Flagler St. #550                         FisherBroyles, LLP
   Miami, FL 33131                                 945 East Paces Ferry Rd NE, Suite 2000
   Tel.: (305) 536-2838                            Atlanta, GA 30326
   Facsimile: (305) 536-2838                       Tel.: (404) 793-0652
   Email: robert.wright@fisherbroyles.com          patrick.emery@fisherbroyles.com
   irene.oria@fisherbroyles.com                    kris.alderman@fisherbroyles.com


   Counsel for Defendants ELAP Services, LLC and Group & Pension Administrators, Inc.
Case 0:20-cv-61007-AHS Document 75-4 Entered on FLSD Docket 07/15/2021 Page 3 of 8




          Pursuant to Federal Rule of Civil Procedure 33, Defendant, Group & Pension

   Administrators, Inc., through undersigned counsel, responds to Plaintiff’s Second Set of

   Interrogatories to Defendant Group & Pension Administrators, Inc. (the “Requests”) served by

   Plaintiff, South Broward Hospital District d/b/a/ Memorial Healthcare System (“SBHD”).

                    OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

          The following objections to the “Definitions and Instructions” accompanying the Requests

   are incorporated into each response to each Request set forth below as if fully set forth therein:

      1. Defendant objects to the Definitions and Instructions accompanying the Requests to the

   extent that they seek to impose obligations different from those required by the Federal Rules of

   Civil Procedure, the applicable Local Rules, and governing law. This objection applies to the

   Instructions concerning, inter alia, the production of ESI, assertions of privilege, identification of

   lost/destroyed/missing       documents,       redaction/excerpting,       the     production         of

   drafts/duplicates/versions of documents, and the identification of documents responsive to the

   Requests.

      2. Defendant objects to the Instructions and Definitions accompanying the Requests to the

   extent that they seek information protected by the attorney-client privilege, the attorney work

   product doctrine, and/or any other applicable privilege or immunity.

      3. Defendant objects to each of the Definitions to the extent the Definition broadens the

   Requests to seek information that is not relevant to the parties’ claims or defenses.

      4. Defendant objects to the definitions of “You” insofar as it seeks to impose an obligation to

   produce documents that are not within the possession, custody, or control of Defendant.

      5. Defendant’s responses to these Requests are expressly made without waiving its defense

   of ERISA preemption.
Case 0:20-cv-61007-AHS Document 75-4 Entered on FLSD Docket 07/15/2021 Page 4 of 8




      6. Defendant’s investigation of this matter and discovery are ongoing. Defendant reserves its

   right to supplement and/or amend its Responses to the Requests.

      7. Unless otherwise agreed, Defendant’s production of documents will be limited to the

   Parties’ agreed upon timeframe of January 1, 2016 to the present.

      8. Defendant’s production of any ESI will be made pursuant to the Parties’ ESI Protocol dated

   March 5, 2021.

      9. Defendant’s production of any production of confidential information in response to the

   Requests will be made pursuant to the Confidentiality Stipulation and Protective Order. [D.E. 42,

   43].

                  OBJECTIONS AND RESPONSES TO INTERROGATORIES

   Interrogatory No. 13: Please identify the amounts of any fees and/or revenues received by You,

   including the source of such fees and/or revenues, in connection with each Claim. Identify the fees

   and/or revenues on a per-Claim basis beginning January 1, 2016.

   Response: Defendant objects to this Request because it is vague and ambiguous. First, it is

   unclear what, if any, difference there are in “fees” and “revenues” in this context. Accordingly,

   Defendant interprets those words to mean the same thing in the context of this Request. Second,

   it is unclear whether the Request seeks to discover any fees received by Defendant or only

   incremental or variable fees received because a Claim was incurred. Defendant interprets this

   Request to seek only information about incremental or variable fees received because a Claim

   was incurred. In other words, flat fees or per employee per month (PEPM) fees are not included

   in this Request. Defendant objects because the Request is overly broad, seeks information that is

   not relevant to any party’s claims or defenses, and is disproportionate to the needs of the case at

   this juncture, when no proposed class has been certified, in that it seeks fees received in
Case 0:20-cv-61007-AHS Document 75-4 Entered on FLSD Docket 07/15/2021 Page 5 of 8




   connection with all Claims, rather than only Claims incurred at SBHD facilities and a reasonable

   sample of Claims incurred at non-SBHD facilities. Defendant objects to identifying all claim-

   specific information for all Claims, let alone fees received in connection with all Claims.

   Defendant objects to this Request because it seeks information that is not relevant to any party’s

   claims or defenses and is disproportionate to the needs of the case. Specifically, according to the

   Court, the benefits Plaintiff allegedly conferred on Defendants was “providing ELAP plan

   members with medical services at a discounted rate pursuant to the MultiPlan contract” and

   “providing treatments to patients with ELAP plans for which Defendants are legally obligated to

   provide and pay.” (Doc. 37, at p. 17.) While those allegations are factually inaccurate, that is the

   unjust enrichment claim that the Court permitted to go forward, and it has nothing to do with fees

   paid to Defendant by its clients. Plaintiff has no legal right to recover any amounts paid to

   Defendant by its clients, and the amounts Defendant was paid by its clients are not relevant to

   any party’s claims or defenses. Because information about the amounts Defendant was paid by

   its clients is not relevant or discoverable, no response will be provided to this Request.



   Interrogatory No. 14: Please identify any reports available to determine the fees and/or revenues

   received by You, including the source of such fees and revenues, in connection with each Claim.

   Please also identify the systems or databases available to You to retrieve such reports.

   Response: Defendant objects to this Request because it is vague and ambiguous. First, it is

   unclear what, if any, difference there are in “fees” and “revenues” in this context. Accordingly,

   Defendant interprets those words to mean the same thing in the context of this Request. Second,

   it is unclear whether the Request seeks to discover any fees received by Defendant or only

   incremental or variable fees received because a Claim was incurred. Defendant interprets this
Case 0:20-cv-61007-AHS Document 75-4 Entered on FLSD Docket 07/15/2021 Page 6 of 8




   Request to seek only information about incremental or variable fees received because a Claim

   was incurred. In other words, flat fees or per employee per month (PEPM) fees are not included

   in this Request. Defendant objects because the Request is overly broad, seeks information that is

   not relevant to any party’s claims or defenses, and is disproportionate to the needs of the case at

   this juncture, when no proposed class has been certified, in that it seeks fees received in

   connection with all Claims, rather than only Claims incurred at SBHD facilities and a reasonable

   sample of Claims incurred at non-SBHD facilities. Defendant objects to identifying all claim-

   specific information for all Claims, let alone fees received in connection with all Claims.

   Defendant objects to this Request because it seeks information that is not relevant to any party’s

   claims or defenses, and is disproportionate to the needs of the case. Specifically, according to the

   Court, the benefits Plaintiff allegedly conferred on Defendants was “providing ELAP plan

   members with medical services at a discounted rate pursuant to the MultiPlan contract” and

   “providing treatments to patients with ELAP plans for which Defendants are legally obligated to

   provide and pay.” (Doc. 37, at p. 17.) While those allegations are factually inaccurate, that is the

   unjust enrichment claim that the Court permitted to go forward, and it has nothing to do with fees

   paid to Defendant by its clients. Plaintiff has no legal right to recover any amounts paid to

   Defendant by its clients, and the amounts Defendant was paid by its clients are not relevant to

   any party’s claims or defenses. To the extent that this Request is aimed at determining the

   systems and system capabilities to generate reports that yield the information sought in

   Interrogatory No. 13, the systems capabilities of Defendant are irrelevant because Defendant

   does not object based on impossibility or undue burden. Instead, information about fees

   Defendant has been paid by its clients is simply not relevant; therefore, information about what

   reports may be generated concerning such fees is irrelevant.
Case 0:20-cv-61007-AHS Document 75-4 Entered on FLSD Docket 07/15/2021 Page 7 of 8




   Dated: June 16, 2021

   FISHERBROYLES, LLP                           AKERMAN LLP

   /s/ Irene Oria                               Irene Bassel Frick, Esq.
   Robert T. Wright, Jr., Esq.                  FL Bar No. 0158739
   FL Bar No. 185525                            Gera R. Peoples, Esq.
   Irene Oria, Esq.                             FL Bar No. 450022
   FL Bar No. 484570                            401 E. Jackson Street, Suite 1700
   199 E. Flagler St. #550                      Tampa, FL 33602-5250
   Miami, FL 33131                              Phone: (813) 223-7333
   Tel.: (305) 536-2838                         Fax: (813) 223-2837
   Fax: (305) 536-2838                          irene.basselfrick@akerman.com
   robert.wright@fisherbroyles.com              gera.peoples@akerman.com
   irene.oria@fisherbroyles.com

   Patrick M. Emery, Esq. (pro hac vice)
   GA Bar No. 821303; PA Bar No. 306672
   Kris Alderman, Esq. (pro hac vice)
   GA Bar No. 179645
   945 East Paces Ferry Rd NE, Suite 2000
   Atlanta, GA 30326
   Tel.: (404) 793-0652
   patrick.emery@fisherbroyles.com
   kris.alderman@fisherbroyles.com

       Counsel for Defendants ELAP Services, LLC and Group & Pension Administrators, Inc.
Case 0:20-cv-61007-AHS Document 75-4 Entered on FLSD Docket 07/15/2021 Page 8 of 8




                                    CERTIFICATE OF SERVICE

          I hereby certify that on June 16, 2021, I caused a copy of the foregoing to be emailed to all
   counsel of record, including counsel for Plaintiff identified on the Service List below.
                                                         /s/ Irene Oria
                                                         Irene Oria, Esq.

   SERVICE LIST

    KOZYAK TROPIN &                                   WOLFE | PINCAVAGE
    THROCKMORTON LLP
                                                      Douglas A. Wolfe, Esq.
    Gail McQuilkin, Esq.                              Danya J. Pincavage, Esq.
    Tal J. Lifshitz, Esq.                             Omar Ali-Shamaa, Esq.
    Benjamin Jacobs Widlanski, Esq.                   2937 SW 27th Ave., Suite 302
    Eric S. Kay, Esq.                                 Miami, FL 33133
    Michael Robert Lorigas, Esq.                      Telephone: (786) 409-0800
    2525 Ponce de Leon Blvd., 9th Floor               doug@wolfepincavage.com
    Coral Gables, FL 33134                            danya@wolfepincavage.com
    Telephone: (305) 372-1800                         omar@wolfepincavage.com
    Facsimile: (305) 372-3508
    gam@kttlaw.com
    tjl@kttlaw.com
    bwidlanski@kttlaw.com
    ekay@kttlaw.com

    Counsel for Plaintiff
